DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated October 1, 2020. In the response submitted on January 4, 2021, claims 1 and 4-18 were amended; claims 21-24 were added; and claims 2-3 and 19-20 were cancelled. Therefore, claims 1, 4-18, and 21-24 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on January 4, 2021.
Applicant’s arguments on page 14 of the Response concerning the previous objections to claims 8, 9, 15, 17, and 18 have been fully considered and found persuasive in view of the amended claims.    
Applicant’s arguments on page 14 of the Response concerning the previous claim interpretation of claims 11, 13, and 16-20, under 35 U.S.C. 112(f), have been fully considered and found persuasive in view of the amended claims.    
Applicant’s arguments on pages 14 thru 18 of the Response concerning the previous rejection of claims 1-4, 6-14, and 16-20 under 35 U.S.C. § 101 have been fully considered but are not found persuasive.
Regarding Step 2A, the following statements have been taken from pages 15 thru 17 of the Response. “The specific steps of “determining traversal costs by predicting battery consumption of a plurality of aerial vehicles for delivering the package along a plurality of paths...; determining inventory costs for storing the at least one package at one or more storage locations along the plurality of paths; and identifying, based on the determined traversal costs and the inventory costs, the minimum cost path” require a detailed analysis of collected data to make accurate predictions regarding battery consumption, traversal costs, and storage costs for the given aerial vehicles such that delivery efficiencies using the aerial vehicles may be improved to lower costs for the consumer which is clearly a practical application. Further, the above limitations amount to significantly more than just covering “purely mental processes, e.g,, observation, evaluation, judgement, and opinion.” See Office Action, page 8. For example, a person could not reasonably process (1) “traversal costs by predicting battery consumption of a plurality of aerial vehicles for delivering the at least one package along a plurality of paths between the pick-up location and the drop-off location,” and (2) “inventory costs for storing the at least one package at one or more storage locations along the plurality of paths.’’ With there being a plurality of aerial vehicles, a plurality of paths, and one or more storage locations, the amount of data that needs to be processed grows beyond what a human can do mentally. Further, this data may constantly change over time, such that the analytical model is required to continuously analyze the data in real-time to generate accurate spot prices. The breadth of the data being analyzed by the model in real-time requires significant processing power to continuously monitor, analyze, and update the minimum cost path which rises above purely mental processes….In sum, the claims are not “a drafting effort, designed to monopolize the judicial exception.” Instead, the claims apply any abstract idea found therein in a specific and meaningful way that amounts to a practical application. The steps for determining traversal costs by predicting battery consumption of a plurality of aerial vehicles, determining inventory costs along the plurality of paths, identifying the minimum cost path based on the travel and inventory-costs, and generating the spot price based on the minimum cost, path are all meaningful limits placed on a practical application for improving efficiencies in task allocation of aerial vehicles.”
Regarding Step 2A, Examiner respectfully disagrees with the arguments above, because the amended claims, under their broadest reasonable interpretation, continues to recite an abstract idea, i.e., “cost-effective pricing and scheduling methodologies for allocating aerial vehicles,” (PG Pub Specification, ¶ [0002]), under Step 2A—Prong I, without reciting additional element(s) that transform the exception into a patent eligible application under Step 2A—Prong II. 
Regarding Step 2A—Prong I, the process(es) to perform the abstract idea are methods of organizing human activity and mental processes under Step 2A—Prong I. However, Applicant argues that amended claims, particularly independent claims 1 and 11, do not recite mental process(es) because the recited steps “require a detailed analysis of collected data to make accurate predictions regarding battery consumption, traversal costs, and storage costs for the given aerial vehicles.” Applicant further argues “this data may constantly change over time, such that the analytical model is required to continuously analyze the data in real-time…The breadth of the data being analyzed by the model in real-time requires significant processing power to continuously monitor, analyze, and update the minimum cost path which rises above purely mental processes.” Yet, amended independent claims 1 and 11 continue to recite the steps performing the detailed analysis of the collected data at a high-level of generality. For example, “determining, using an analytical model, a minimum cost path…comprising: determining traversal costs by predicting battery consumption…; determining inventory costs for storing the at least one package.” Wherein, the amended claims do not further recite the structure of the analytical model and/or how the “analytical model performs real-time “detailed analysis of collected data to make accurate predictions regarding battery consumption, traversal costs, and storage costs for the given aerial vehicles.” Accordingly, Examiner submits that the amended claims continue to recite the steps to perform data analysis at a high-level of generality. Wherein, a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” covers purely mental processes. See MPEP 2106.04(a)(2)(III)(A). Moreover, Examiner understands Applicant’s argument of “[w]ith there being a plurality of aerial vehicles, a plurality of paths, and one or more storage locations, the amount of data that needs to be processed grows beyond what a human can do mentally.” However, Examiner respectfully disagrees with the argument because the amended claims continue to recite steps of the claimed invention at a high-level of generality such that the processing of the “amount of data” can practically be performed in the human mind with physical aid such as pen and paper. Wherein, “if a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes methods of organizing human activity and mental processes.
Wherein, the following limitation(s) recite a method of organizing human activity:
determining…a minimum cost path for delivering at least one package from a pick-up location to a drop-off location;
determining traversal costs by predicting battery consumption of a plurality of aerial vehicles for delivering the at least one package along a plurality of paths between the pick-up location and the drop-off location;
determining inventory costs for storing the at least one package at one or more storage locations along the plurality of paths;
identifying, based on the determined traversal costs and the inventory costs, the minimum cost path between the pick-up location and the drop-off location;
generating, based in part on the minimum cost path, a spot price for delivery of the at least one package by at least one aerial vehicle in at least one aerial vehicle service area;
determining an expected time to completion of the delivery of the at least one package by the at least one aerial vehicle in the at least one aerial vehicle service area;
comparing a received bid to the spot price; and 
scheduling a fulfillment of the delivery of the at least one package using the at least one aerial vehicle in the at least one aerial vehicle service area if the bid is greater than the spot price.
The preceding term(s)/phrase(s) has/have been taken directly from independent claim 11. However, independent claims 11 and 21 share analogous limitations. Wherein, the limitations located above are a certain method of organizing human activity encompassing fundamental economic practices and commercial interaction in the transportation industry. For example, “pricing and scheduling methodologies for allocating…vehicles” to transport packages. (PG Pub Specification, ¶ [0002]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment, limitations (a) thru (h) to perform the abstract idea cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2106.04(a)(2)(III). Accordingly, claims 1, 11, and 21, as a whole and combination thereof, recite an abstract idea and have been evaluated in Step 2A—Prong II, see below.
Regarding Step 2A—Prong II for claims 1, 11, and 21, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a processor,” (ii) “a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method,” (iii) “an analytical model,” and (iv) “a computer program product” are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, the specification (i) as a processor of a general purpose computer. (PG Pub Specification, ¶ [0048]). The specification further discloses (ii) as “may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing.” The specification further discloses (iii) as such without further disclosure. (PG Pub Specification, ¶ [0031]). The specification further discloses (iv) as including “a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. (PG Pub Specification, ¶ [0043]). 
Consequently, although the additional elements (i) thru (iii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., storing, comparing, analyzing, and displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein the additional elements, under their broadest reasonable interpretation in light of the specification, are all cited at a high level of generality. Such that, when view as a whole/ordered combination, additional elements (i) thru (iii) amount to no more than “generally linking” the use of the judicial See MPEP 2106.05(h). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, taken as whole and a combination thereof, claims 1, 11, and 21 are not integrated into a practical application. Consequently, claims 1, 11, and 21 are directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding Step 2B, the following statements have been taken from pages 17 and 18 of the Response. “Generating the spot price using the minimum cost path prevents certain cost inefficiencies and delivery delays that occur when using traditional spot pricing techniques, thereby improving the performance of aerial vehicle delivery. For example, traditional spot pricing techniques may generate a spot price by using static costs (e.g., non-variable fuel consumption costs, constant delivery' paths) that are limited to predetermined values. Whereas the claimed invention may generate a spot price using a dynamic cost model that makes predictions using ever changing data variables to generate the spot price at any given time. In doing so, the claimed invention can eliminate problems with allocating deliveries to aerial vehicles that may not have the capabilities to deliver a certain package along a path at the lowest cost…Further, the claimed invention may eliminate the deficiencies suffered by the network and can be used to automatically balance network bandwidth to minimize the over/undersubscribing of network resources (e.g,, limiting use of various aerial vehicles for delivery).”
Regarding Step 2B, Examiner acknowledges the additional elements, i.e. (i) thru (iii) above, contain an execute instructions to perform the abstract idea. However, the additional elements, i.e., (i), (ii), and (ii) to perform the emphasized functions in Step 2A dynamic cost model that makes predictions using ever changing data variables to generate the spot price at any given time” which “can eliminate problems with allocating deliveries to aerial vehicles.” However, as stated in Step 2A—Prong II above, as claimed the invention recites additional elements at a high-level of generality such that the Applicant appears to be “claiming the improved…efficiency inherent with applying the abstract idea on a computer” which does not integrate the judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f). Accordingly, as stated in Step 2A— Prong II above, there is no indication that the additional elements, i.e., (i), (ii), and/or (iii), improves the functioning of a computer or improves any other technology. Their collective functions, i.e., storing, comparing, analyzing, and displaying data and determining operations to be performed, merely provide conventional computer implementation. Therefore, as will be further discussed below in the detailed § 101 rejection, independent claims 1, 11, and 21 are ineligible subject matter under 35 U.S.C. § 101. Consequently, Applicant’s arguments are unpersuasive.
Applicant’s arguments on pages 19 and 20 of the Response concerning the previous rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are moot in view of the amended claims, because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will be discussed in further detail below. 
Claim Objections
Claim 17 is objected to because of the following informalities.
Regarding claim 17, the claim recites “comparing the received bid to the current spot prices…” should “comparing the received bid to the current spot price….” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 22, the claim recites: The computer program product of claim 21, wherein predicting the battery consumption of the plurality of aerial vehicles for delivering the at least one package comprises: 
receiving a weight of the at least one package from at least one aerial vehicle configured to sense its payload; and

Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2163). Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation." Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPG2d 1128, 1131 (Fed. Cir. 1998), MPEP 2163.
Examiner notes Paragraphs [0028] and [0040] of Applicant’s PG Publication recite “the traversal cost or the aerial vehicle(s) 14 may be based on the predicted battery drain or fuel consumption of the aerial vehicle(s) 14 in fulfilling the request…” Accordingly, Examiner notes the Specification does disclose the claimed invention predicts battery consumption of the plurality of aerial vehicles. However, the Specification does not appear to disclose a system comprising a computer program product that predicts battery consumptions of the plurality of aerial vehicles comprising: 
receiving a weight of the at least one package from at least one aerial vehicle configured to sense its payload; and
determining battery drain based in part on the weight of the at least one package and a maximum distance a given aerial vehicle of the plurality of aerial vehicles can travel carrying the at least one package before requiring recharging.
predicting battery consumption” as a function of only the factors disclosed by Applicant. Accordingly, the bolded limitations appear to be new matter. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-18, and 21-24 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1, 4 thru 10, 23, and 24 are directed to a method, i.e., a process. Claims 11 thru 18 are directed to a system, i.e., a machine. Claims 21 and 22 are directed to a product, i.e., a machine. Accordingly, claims 1, 4 thru 10, 23, and 24 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 11, the claim, under its broadest reasonable interpretation, recites an abstract idea, i.e., “cost-effective pricing and scheduling methodologies for allocating aerial vehicles,” (PG Pub Specification, ¶ [0002]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and mental processes. The following limitations recite a method of organizing human activity:
determining…a minimum cost path for delivering at least one package from a pick-up location to a drop-off location;
determining traversal costs by predicting battery consumption of a plurality of aerial vehicles for delivering the at least one package along a plurality of paths between the pick-up location and the drop-off location;
determining inventory costs for storing the at least one package at one or more storage locations along the plurality of paths;
identifying, based on the determined traversal costs and the inventory costs, the minimum cost path between the pick-up location and the drop-off location;
generating, based in part on the minimum cost path, a spot price for delivery of the at least one package by at least one aerial vehicle in at least one aerial vehicle service area;
determining an expected time to completion of the delivery of the at least one package by the at least one aerial vehicle in the at least one aerial vehicle service area;
comparing a received bid to the spot price; and 
scheduling a fulfillment of the delivery of the at least one package using the at least one aerial vehicle in the at least one aerial vehicle service area if the bid is greater than the spot price.
The preceding term(s)/phrase(s) has/have been taken directly from independent claim 11. Wherein, the limitations located above are a certain method of organizing human activity encompassing fundamental economic practices and commercial interaction in the transportation industry. For example, “pricing and scheduling methodologies for allocating…vehicles” to transport packages. (PG Pub Specification, ¶ [0002]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below) limitations (a) thru (h) to perform the abstract idea cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2106.04(a)(2)(III). Accordingly, 
Regarding claim 1, the claim is the method claim for the system claimed in claim 11 and contains analogous limitations. Accordingly, claim 1 recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 
Regarding claim 21, the claim is the product claim for the system claimed in claim 11. Other than reciting “a computer program product” the claim contains analogous limitations. Accordingly, the claim as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

Regarding claim 11, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a processor,” (ii) “a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method,” and (iii) “an analytical model,” are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, (i) as a processor of a general purpose computer. (PG Pub Specification, ¶ [0048]). The specification further discloses (ii) as “may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing.” (PG Pub Specification, ¶ [0044]). The specification further discloses (iii) as such without further disclosure. (PG Pub Specification, ¶ [0031]). 
Consequently, although the additional elements (i) thru (iii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., storing, comparing, analyzing, and displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein the additional elements, under their broadest reasonable interpretation in light of the specification, are all cited at a high level of generality. Such that, when view as a whole/ordered combination, additional elements (i) thru (iii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via See MPEP 2106.05(h). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 11 is not integrated into a practical application. Consequently, claim 11 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding claim 1, as stated in Step 2A—Prong I the claim contains analogous limitations to those disclosed in claim 11. Moreover, the claim does not set forth any additional elements other than those previously analyzed in Step 2A—Prong II for claim 11 (see above). Accordingly, for the same reasons claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding claim 21, the claim recites the additional element of (iv) “a computer program product.” However, the additional element has been previously analyzed in Step 2A—Prong II for claim 11. Wherein, the additional element is a composition of additional elements (i) and (ii) from claim 1. For example, the specification discloses (iv) as including “a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. (PG Pub Specification, ¶ [0043]). Moreover, the claim does not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 11. Accordingly, for the same reasons claim 21 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 11, the claim does not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A – Prong II, the additional elements, i.e., (i) thru (iii) to perform the emphasized functions in Step 2A – Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Consequently, independent claim 11 is ineligible subject matter 
Regarding independent claim 1, the claim does not include additional elements other than those previously analyzed in Step 2B for claim 11. Consequently, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 21, as stated in Step 2A—Prong II the claim does not include additional elements other than those previously analyzed in Step 2B for claim 11. Consequently, independent claim 21 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 4 thru 10, 12 thru 18, and 22 thru 24, the limitations of the dependent claims merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Although dependent claim 15 further refines the abstract idea of its respective base claim, i.e., claim 11, the claim further recites the additional element comprising:
Claim 15 recites (i) “a reordering system.”
Wherein, the additional element (i), under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality. For example, the specification discloses “the storage location 22 may include at least one container 60 disposed on a movable conveyor belt; Reordering of packages 26 may be provided by selectively rotating the belt 62 to position different containers 60 at the drop-off/pick-up location; and A controller 72 may be configured to rotate the movable conveyor belt 70 to selectively position a package….” (PG Pub Specification, ¶¶ [0041] and [0042]). Such that, when (i) amounts to no more than “apply it” (i.e., use of generic controllers to perform generic controlling functions) and generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., implementation using controllers and conveyors). See MPEP 2106.05(f) and 2106.05(h).
Accordingly, for the same reasons in the Step 2A – Prong 2 analysis of independent claim 11, the limitations of dependent claim 15, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). 
Moreover claims 4 thru 10, 12 thru 14, 16 thru 18, and 22 thru 24 further recite and refine the abstract idea and do not recite any additional element(s) other than those previously analyzed in their respective base claims, i.e., claims 1, 11, and 21. For example: 
Claims 4 and 14 recite wherein the minimum cost path includes at least one of a charging station, a storage location, and an inspection/packaging station;
Claim 5 recites further comprising reordering a delivery order of the at least one package at the storage location;
Claims 6 and 16 recite further comprising: receiving a request for the delivery of the at least one package from a user; providing the user with the spot price for the delivery of the at least one package and the expected time for completion of the delivery; and receiving the bid from the user
Claim 7 recites further comprising rejecting the bid if the bid is lower than the spot price;
Claim 8 recites further comprising requesting a modified bid in response to the rejecting;
Claims 9 and 17 recite further comprising: updating the minimum cost path; generating a current spot price of the delivery of the at least one package to be performed by the at least one aerial vehicle based on the updated minimum cost path; comparing the received bid to the current spot prices; and performing the delivery using the at least one aerial vehicle if the bid is greater than the current spot price;
Claims 10 and 18 recite wherein updating the minimum cost path is performed continuously or periodically;
Claim 12 recites further comprising: delivering the at least one package by the at least one aerial vehicle in the at least one aerial vehicle service area from the pick-up location to the drop-off location
Claim 13 recites the spot price is based on the minimum cost path and an availability of the at least one aerial vehicle in the at least one aerial vehicle service area;
Claim 22 recites wherein predicting the battery consumption of the plurality of aerial vehicles for delivering the at least one package comprises: receiving a weight of the at least one package from at least one aerial vehicle configured to sense its payload; and determining battery drain based in part on the weight of the at least one package and a maximum distance a given aerial vehicle of the plurality of aerial vehicles can travel carrying the at least one package before requiring recharging;
Claim 23 recites further comprising: receiving an indication that one or more charging stations along the minimum cost path has become unavailable; updating, based in part on the one or more charging stations being unavailable, the minimum cost path by analyzing a plurality of available charging stations along the plurality of paths; and generating a current spot price for the delivery of the at least one package to be performed by the at least one aerial vehicle based on the updated minimum cost path; and 
Claim 24 recites wherein determining the minimum cost path for delivering the at least one package is fu1iher based on a maximum predetermined time threshold for completing the delivery.
Therefore, the preceding claims, when viewed as a whole and ordered combination, recites and refines the same abstract idea as their respective base claim by virtue of dependence. Accordingly, these claim does not change the analysis already presented above in regards to their respective base claims. 
Accordingly, for the same reasons in Step 2A—Prong II, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea. Consequently, dependent claims 4 thru 10, 12 thru 18, and 22 thru 24 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Dependent Claims Step 2B:
The dependent claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., “a reordering system,” is recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Consequently, dependent claims 4 thru 10, 12 thru 18, and 22 thru 24 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11-12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al., hereinafter Raptopoulos, Pub. No. US 2014/0032034, in view of Chiu, (Reference U of the attached PTO-892), further in view of Woolston, Pat. No. US 7,970,652.
Regarding claim 11, Raptopoulos teaches [a] system for task allocation of aerial vehicles (Raptopoulos, Abstract), comprising:
a processor; and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method (Raptopoulos, Claim 32; and ¶ [0014] – processor, computer-readable storage medium, and execution of instructions thereof) comprising:
determining, using an analytical model, a minimum cost path for delivering at least one package from a pick-up location to a drop-off location (Raptopoulos, ¶¶ [0060] thru [0062], [0076], [0103], [0110], and [0126]). Wherein, Raptopoulos teaches optimizing cost of a delivery mission (i.e., a minimum cost path) between ground stations (i.e., a pick-up and a drop-off location) by calculating the mission cost as a function of energy costs and consumption and a composition of other costs of the delivery system (i.e., an analytical model). Id., wherein determining the minimum cost path comprises:
determining traversal costs by predicting battery consumption of a plurality of aerial vehicles for delivering the at least one package along a plurality of paths between the pick-up location and the drop-off location (Raptopoulos, ¶¶ [0060] thru [0062]);
determining inventory costs for storing the at least one package at one or more storage locations along the plurality of paths (Raptopoulos, Figure: 5, ¶¶ [0072], [0110], and [0126] thru [0127]). Wherein, Raptopoulos teaches ground stations as storage locations for payloads and the cost per station costs” (i.e., inventory costs for storing the at least one package). Id.; and
identifying, based on the determined traversal costs…, the minimum cost path between the pick-up location and the drop-off location (Raptopoulos, ¶¶ [0060] thru [0062], [0110], and [0126] thru [0127]). Wherein, Raptopoulos teaches optimizing the cost of delivery “by moving capacity to less expensive routes with less expensive energy times.”  
generating, based in part on the minimum cost path, a spot price for delivery of the at least one package by at least one aerial vehicle in at least one aerial vehicle service area (Raptopoulos, ¶¶ [0126] thru [0127]). Wherein, Raptopoulos teaches determining a cost per shipment (i.e., a spot price for delivery) based on station costs and energy costs. Id.;
determining an expected time to completion of the delivery of the at least one package by the at least one aerial vehicle in the at least one aerial vehicle service area (Raptopoulos, Figure 4: Package Tracking 434; and ¶¶ [0036] and [0105]). Wherein, Raptopoulos teaches a package tracking module that provides an estimated delivery time or arrival time for a package on a planned route within a transportation network. Id.;
scheduling a fulfillment of the delivery of the at least one package using the at least one aerial vehicle in the at least one aerial vehicle service area… (Raptopoulos, Figure 4: Third Party Interface 460; Figure 5: transportation network and ground stations 530; ¶¶ [0029], [0069], and [0113]). Wherein, Raptopoulos 
Yet, Raptopoulos does not explicitly teach, however, in the same field of endeavor, i.e., transportation, Chiu, teaches identifying, based on…the inventory costs, the minimum cost path…(Chiu, Page 43). Wherein, Chiu teaches minimizing route costs by developing a mathematical model for the Delivery Operation Planning Problem that minimizes total cost associated with a delivery plan by minimizing both delivery costs and inventory costs, e.g., cost associated with “storage of inventories” (Chiu, Pages 2 and 43).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine minimum costs path by “minimize the sum of delivery cost and inventory cost,” modifying Raptopoulos to that of Chiu, to provide a solution to the Delivery Operation Planning Problem (DOPP) by “aa simultaneous optimization of delivery decisions and inventory decisions....” (Chiu, Abstract).
Yet, Raptopoulos or the combination of Raptopoulos and Chiu does not teach, however, in the same field of endeavor, i.e., facilitating transfer of goods through auctions, Woolston teaches: comparing a received bid to the spot price; and scheduling fulfillment of the delivery…if the bid is greater than the spot price (Woolston, Figure 4: step 268; Col. 6: lines 56 thru 60 and Col. 10: line 52 thru Col. 11: line 11). Wherein, Woolston teaches a bid exceeding the reserve price, i.e., the spot price, fulfills the task of the sale for delivery of the goods to the highest bidder. Id. 

Regarding claim 1, the claim is the method claim of the system claimed in claim 11 and contains analogous limitations. Accordingly, claim 1 is rejected under the same premise as presented in claim 11. 
Regarding claim 21, the claim is the product claim of the system claimed in claim 11 and contains analogous limitations. Accordingly, claim 21 is rejected under the same premise as presented in claim 11. 
Regarding claim 12, the combination of Raptopoulos, Chiu, and Woolston teaches the system for task allocation of claim 11. Raptopoulos further teaches wherein the method performed by the processor further comprises: delivering the at least one package by the at least one aerial vehicle in the at least one aerial vehicle service area from the pick-up location to the drop-off location (Raptopoulos, Claim 32; Figure 5: Transportation Network; and ¶¶ [0014] and [0096] thru [0099]).
Regarding claim 14, the combination of Raptopoulos, Chiu, and Woolston teaches the system for task allocation of claim 11. Raptopoulos further teaches wherein the minimum cost path includes at least one of a charging station, a storage location, and an inspection/packaging station (Raptopoulos, ¶¶ [0065] thru [0066] and [0070]). Wherein, Raptopoulos teaches the ground stations charge the UAVs, Id.  
Regarding claim 4, the claim is the method claim of the system claimed in claim 14 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 14. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos, in view of Chiu, further in view of Woolston, see claim 11 above, further in view of Kimchi et al., hereinafter Kimchi, Pub. No. US 2015/0120094.
Regarding claim 15, the combination of Raptopoulos, Chiu, and Woolston teaches the system for task allocation of claim 14. Yet, Raptopoulos or the combination does not teach, however, in the same field of endeavor, i.e., transportation, Kimchi teaches wherein the storage location includes a reordering system configured to reorder a delivery sequence of the at least one package (Kimchi, ¶¶ [0076] and  [0077]). Wherein, Kimchi teaches a storage location that employs UAVs to reconfigure the placement of containers from bottom to top to be retrieved and returned, i.e., a reordering system configured to reorder delivery sequence of the at least one package. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a control station to direct UAVs to reposition containers within a secure delivery location, modifying the combination of Raptopoulos, Chiu, and Woolston to that of Kimchi, for allowing deployed UAVs to retrieve 
Regarding claim 5, the claim is the method claim of the system claimed in claim 15 and contains analogous limitations. Accordingly, the claim rejected under the same premise as presented in claim 15. 

Claims 6 thru 10 and 16 thru 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos, in view of Chiu, further in view of Woolston, see claims 1 and 11 above, further in view of Biffar et al., hereinafter Biffar, Pub. No. US 2003/0014325.
Regarding claim 16, the combination of Raptopoulos, Chiu, and Woolston teaches the system for task allocation of claim 11. Raptopoulos further teaches wherein the method performed by the processor further comprises:
receiving a request for the delivery of the at least one package from a user (Raptopoulos, Figure 4: Third Party Interface 460; and ¶¶ [0069] and [0113]). 
and the expected time for completion of the delivery (Raptopoulos, Figure 4: Package Tracking 434; and ¶¶ [0036] and [0105]). Wherein, Raptopoulos teaches a package tracking module of the system provides the user the estimated time of arrival or delivery time (i.e., ETC). Id.
Yet, Raptopoulos or the combination does not teach, however, in the same field of endeavor, i.e., transportation, Biffar teaches providing the user with the spot price for the delivery of the at least one package (Biffar, ¶ [0059]); and receiving the bid from the user (Biffar, Figure 1C: step 108, Figure 5A: Bid Price 518; and ¶ [0061]). 

Regarding claim 6, the claim is the method claim of the system claimed in claim 16 and contains analogous limitations. Accordingly, the claim rejected under the same premise as presented in claim 16. 
Regarding claim 7, the combination of Raptopoulos, Chiu, and Woolston teaches the computer-implemented method of claim 1. Yet, Raptopoulos or the combination does not teach, however, Biffar further teaches further comprising rejecting the bid if the bid is lower than the spot price (Biffar, Figure 5A: price 518; ¶¶ [0061] and [0062]). Wherein, Biffar teaches if the user submits an offer (i.e., a bid) that is lower than the current market rate for American Airlines, i.e., spot price, then the system will send a counter-counter offer, i.e., rejecting the bid. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to reject the bid by providing a counter-offer when the bid is lower than the spot price, modifying the combination of Raptopoulos, Chiu, and Woolston to that of Biffar, for providing an automated negotiation process for cargo transportation to suit individual negotiation styles and maximize profit. (Biffar, ¶¶ [0007] and [0063]).
Regarding claim 8, the combination of Raptopoulos, Chiu, Woolston, and Biffar teach the computer-implemented method of claim 7. Yet, Raptopoulos does not teach, however, Biffar further teaches further comprising requesting a modified bid in response to the rejecting (Biffar, ¶ [0061]). Wherein, Biffar teaches the system requesting counter-offers from a user and sending counter-counter offers until a bid is accepted by the user. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to request a response to a counter-counter offer from the user when the bid is lower than the spot price, modifying the combination of Raptopoulos, Chiu, and Woolston to that of Biffar, to provide an automated negotiation process for cargo transportation to suit individual negotiation styles and maximize profit. (Biffar, ¶¶ [0007] and [0063]).
Regarding claim 17, the combination of Raptopoulos, Chiu, and Woolston teaches the system for task allocation of claim 11. Raptopoulos further teaches wherein the method performed by the processor further comprises:
updating the minimum cost path (Raptopoulos, ¶¶ [0060] thru [0062], [0076], [0103], [0110], [0114], and [0126]). Wherein, Raptopoulos teaches optimizing cost of flight route plans (flight mission) (i.e., a minimum cost path) by calculating costs based on the flight route plans and “updating the flight route plans” (i.e., updating the minimum cost path) both before and during a flight mission. Id.;
generating a…spot price of the delivery of the at least one package to be performed by the at least one aerial vehicle based on the updated minimum cost path (Raptopoulos, ¶¶ [0126] thru [0127]). Wherein, Raptopoulos teaches Id.
Yet, Raptopoulos does not teach, however, Woolston further teaches performing the delivery…if the bid is greater than the current spot price (Woolston, Figure 4: step 268; Col. 6: lines 56 thru 60 and Col. 10: line 52 thru Col. 11: line 11). Wherein, Woolston teaches a bid exceeding the reserve price, i.e., the current spot price, fulfills the task of the sale for delivery of the goods to the highest bidder. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, modifying the combination of Raptopoulos and Chiu to that of Woolston, to incorporate a bidding algorithm that compares the received bid to the reserve price, e.g., spot price, and fulfilling the task when the bid exceeds the reserve price so the transfer of ownership can operate a “fast pace for the participants.” (Woolston, col. 10: lines 18 thru 23). 
Yet, Raptopoulos or the combination of Raptopoulos, Chiu, and Woolston does not explicitly teach, however, Biffar further teaches generating a current spot price of the delivery... (Biffar, Claim 1 and Claim 12; Figure 1A: element 231 and 411 – teaches providing real-time schedule prices for transportation services); and comparing a received bid to the current spot price (Biffar, ¶¶ [0061] and [0062]). Wherein, Biffar teaches a system presents a current price for a delivery to a user and upon receiving a bid determines if the bid matches the current price (i.e., comparing a received bid to the current price). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the user with a delivery 
Regarding claim 9, the claim is the method claim of the system claimed in claim 17 and contains analogous limitations. Accordingly, the claim rejected under the same premise as presented in claim 17. 
Regarding claim 18, the combination of Raptopoulos, Chiu, Woolston, and Biffar teaches the system for task allocation of claim 17. Raptopoulos further teaches wherein updating the minimum cost path is performed continuously or periodically (Raptopoulos, ¶¶ [0060] thru [0062], [0076], [0103], [0110], [0114], and [0126]). Wherein, Raptopoulos teaches optimizing cost of flight route plans (flight mission) (i.e., a minimum cost path) by calculating costs based on the flight route plans and “updating the flight route plans” both before and during a flight mission (i.e., updating the minimum cost path continuously or periodically). Id.
Regarding claim 10, the claim is the method claim of the system claimed in claim 18 and contains analogous limitations. Accordingly, the claim rejected under the same premise as presented in claim 18. 
Conclusion
The following prior art is not relied on, yet it is made of record, because it is considered pertinent to Applicant’s disclosure:
Nadan et al., Pub. No. US 2005/0021346, (Reference E of the attached PTO-892), relates to method and system for creating marketplace visibility and administering freight shipments using fuzzy commodity transportation instruments; and
Sasaki, Pub. No. US 2019/0103032, (Reference F of the attached PTO-892), relates to unmanned aerial vehicle, data processing device, path selection device, processing method and processing program.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628